Citation Nr: 1105216	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a right eye disorder, and 
if so, may such claim be granted.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left eye disorder, and if 
so, may such claim be granted.

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for a low back disorder, and if 
so, may such claim be granted.

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a right knee disorder, and 
if so, may such claim be granted.

5.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left knee disorder, and 
if so, may such claim be granted.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a right foot disorder, 
to include orthopedic and skin conditions.  

8.  Entitlement to service connection for a left foot disorder, 
to include orthopedic and skin conditions.  

9.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to hypertension.

10.  Entitlement to service connection for a left shoulder 
disorder, to include degenerative arthritis.

11.  Entitlement to service connection for insomnia.

12.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

13.  Entitlement to service connection for a chronic fatigue 
disorder.

14.  Entitlement to service connection for a headache disorder.  

15.  Entitlement to an effective date prior to April 3, 2003, for 
service connected hypertension.  

16.  Entitlement to a higher initial rating for hypertension, 
rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active duty service from March 1981 to October 
1993 and active duty for training service from November 1978 to 
June 1979, with periods of reserve military service.

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from respective June 2003, June 2007 and September 
2008 decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) and Remand and Rating 
Development Team, in Huntington, West Virginia.

These matters were previously remanded by the Board in May 2008.

Based the Veteran's statements and the evidence of record, the 
Board has recharacterized the service connection claim for 
diabetes mellitus, type II, as reflected on the title page.  

In December 2007, the Veteran testified at a hearing before a 
Veterans Law Judge (VLJ) who is no longer employed by the Board.  
In November 2010, the Board sent a letter to the Veteran advising 
him that he could testify at another Board hearing; however, in a 
December 2010 statement, he waived his right to an additional 
hearing and requested the Board consider his claims based on the 
evidence of record.  38 C.F.R. §§ 20.703, 20.707, 20.1304 (2010).  
Accordingly, the Board may properly evaluate the Veteran's 
claims.  

The Board notes that the claims folder reflects that the Veteran 
was previously represented by the Disabled Veterans of America 
(DAV), as reflected in a July 2007 Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 21-
22).  A June 2009 Report of Contact documents the Veteran's 
contact with VA, revoking DAV's authority to represent him.  A 
June 2009 VA correspondence provided the Veteran with information 
regarding other available service organizations; however, he has 
not submitted a revised VA Form 21-22 or conveyed any desire to 
appoint a new representative.  As such, the Board recognizes that 
the Veteran is now proceeding pro se in this appeal.  However, 
the Veteran is advised that should he seek to appoint a 
representative, he should contact the RO and submit a properly 
executed VA Form 21-22.  

The Veteran submitted a March 2010 statement asserting clear and 
unmistakable error (CUE) in September 2008 rating decision, 
presently certified to the Board for review, which assigned a 10 
percent disability evaluation, effective April 3, 2003, for 
hypertension.  Nonetheless, the Veteran has perfected appellate 
review of both the assigned disability evaluation and effective 
date of this award, placing both issues in appellate status.  As 
such, there is no final adverse RO or Board decision that can be 
subject to a CUE attack; thus, as a matter of law, he cannot 
assert a claim of CUE at this time.  Link v. West, 12 Vet. App. 
39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (i) a right 
eye disorder, (ii) a left eye disorder, (iii) a low back 
disorder, (iv) a right knee disorder, (v) a left knee disorder, 
(vi) a right shoulder disorder, (vii) a right foot disorder, 
(viii) a left foot disorder, (ix) diabetes mellitus type II, to 
include as secondary to hypertension, (x) a left shoulder 
disorder to include degenerative arthritis; (xi) insomnia, (xii) 
GERD; (xiii) a chronic fatigue disorder; (xiv) a headache 
disorder; and (xv) entitlement to an increased initial disability 
evaluation for hypertension, rated 10 percent disabling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied the 
Veteran's service connection claims for a right eye disorder, a 
left eye disorder, a low back disorder, a right knee disorder and 
a left knee disorder, finding no evidence of any currently 
diagnosed disorders.  

2.  Evidence added to the record since the December 1994 rating 
decision, denying service connection for right eye and left eye 
disorders, relates to an unestablished fact necessary to 
substantiate the respective claims and raises a reasonable 
possibility of substantiating the claims.

3.  Evidence added to the record since the December 1994 rating 
decision, denying service connection for a low back disorder, 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.

4.  Evidence added to the record since the December 1994 rating 
decision, denying service connection for right knee and left knee 
disorders, relates to an unestablished fact necessary to 
substantiate the respective claims and raises a reasonable 
possibility of substantiating the claims.

5.  An unappealed December 1994 rating decision denied the 
Veteran service connection for hypertension.

6.  The Veteran has not asserted that the December 1994 rating 
decision, denying service connection for hypertension, was 
clearly and unmistakably erroneous.  

7.  The Veteran did not again seek to reopen the denial of his 
service connection claim for hypertension until he submitted a 
claim received by VA on April 3, 2003.  

8.  In a May 2008 decision, the Board reopened and granted the 
Veteran's service connection claim for hypertension.  

9.  In a September 2008 rating decision, the RO implemented the 
Board's grant of service connection for hypertension, effective 
April 3, 2003.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 1994 rating 
decision, denying the service connection claim for a right eye 
disorder, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence added to the record since the December 1994 rating 
decision, denying the service connection claim for a left eye 
disorder, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence added to the record since the December 1994 rating 
decision, denying the service connection claim for a low back 
disorder, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence added to the record since the December 1994 rating 
decision, denying the service connection claim for a right knee 
disorder, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Evidence added to the record since the December 1994 rating 
decision, denying the service connection claim for a left knee 
disorder, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  An effective date earlier than April 3, 2003, for the grant 
of service connection for hypertension, is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the 
Veteran's applications to reopen claims of service connection for 
right eye, left eye, low back, right knee and left knee 
disabilities, the Board is reopening the claims and remanding 
them for further development; thus, any errors in this regard are 
harmless.  With respect to the Veteran's claim seeking an earlier 
effective date for his hypertension, the initiating claim sought 
to reopen this previously denied claim, and ultimately the claim 
was reopened and granted.  As the Veteran's present appeal 
relates to the downstream issue of the assigned effective date, 
the notice provisions of 38 U.S.C.A. § 5103 are not applicable.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice 
obligations do not apply to claims that could not be 
substantiated through notice and assistance).

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained.  As 
the Board is able to reopen the Veteran's previously denied 
service connection claims based upon the current evidence of 
record and is simply applying the law governing the assignment of 
effective dates, VA need not provide an examination at this time.  
Although the Veteran testified in December 2007 before a Veterans 
Law Judge who is no longer employed with the Board, in October 
2010 and December 2010 correspondences, he declined to have 
another hearing on the claims under review and withdrew the 
hearing request noted on his October 2009 Appeal to Board of 
Veterans' Appeals (VA Form 9), requesting the claims be evaluated 
on the evidence of record.  What is more, the RO has 
substantially, if not fully, complied with the Board's May 2008 
remand instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the Board finds that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
Veteran's claims, and no further assistance to develop evidence 
is required.

New and Material Claims

The Veteran presently seeks to reopen service connection claims 
for (i) a right eye disorder, (ii) a left eye disorder, (iii) a 
back disorder, (iv) a right knee disorder and a (v) left knee 
disorder.  The Board notes that the RO declined to reopen the 
claims in a June 2003 rating decision, and in subsequently issued 
adjudications issued prior to the Board's present review.  
Consequently, the issues before the Board involve the threshold 
question of whether new and material evidence has been received 
since the last final rating decision.  

A December 1994 rating decision initially denied the Veteran's 
service connection claims for a bilateral eye disorder (presently 
characterized as separate right and left eye disorders), a back 
disorder and a bilateral knee disorder (presently characterized 
as separate right and left knee disorders).  At this time, the 
evidence of record consisted of service treatment records and a 
May 1994 VA examination report.  Upon reviewing this evidence, 
the RO denied the respective claims, concluding there was no 
evidence of any currently diagnosed disorder associated with the 
respective areas.  The Veteran did not appeal the denial of his 
service connection claims for a bilateral eye disorder, a back 
disorder and a bilateral knee disorder and rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302 (2010).

The December 1994 rating decision is the last final decision of 
record.  The claims decided therein are not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or secure 
new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

      Right and Left Eye Disorder Claims

Various pieces of evidence have been added to the record since 
the December 1994 RO rating decision.  The additional evidence 
includes both private and VA eye related treatment records and 
numerous statements from the Veteran, to include his December 
2007 Board testimony.  Significantly, these records include a May 
2007 VA treatment record documenting the Veteran's diagnosis with 
retinopathy and clinically significant macular edema.  The 
Veteran has now presented evidence related to a previously 
unestablished necessary element of his claims (i.e. a currently 
diagnosed eye disorders).  The Board finds the newly submitted 
documents to be new and material evidence, within the meaning of 
38 C.F.R. § 3.156(a) and the claims for service connection for 
right and left eye disorders are reopened.  

	Back Disorder Claim

As was previously indicated numerous medical records (VA and 
private) and many statements from the Veteran, including sworn 
testimony before the Board have been associated with the claims 
folder, since the December 1994 rating decision, denying service 
connection for a back disorder.  One such record, an October 2004 
VA primary care record, notes the Veteran's history of low back 
pain "since [an] injury in the Navy in 1987-1990."  This record 
also reflects the Veteran's diagnosis with low back pain.  
Although pain is alone is not a disorder for which service 
connection may be granted, the new medical evidence suggests 
sufficiently raises the possibility that the Veteran may have a 
currently diagnosed back disorder and/or that he has experienced 
low back symptoms since his separation from service.  The Veteran 
has now presented evidence related to a previously unestablished 
necessary element of his claim (i.e. a currently diagnosed back 
condition).  The Board finds the newly submitted documents to be 
new and material evidence, within the meaning of 38 C.F.R. § 
3.156(a) and the service connection claim for a back disorder is 
reopened.  

	Right and Left Knee Disorder Claims 

Among the many VA and private treatment records associated with 
the claims folder, since the December 1994 rating decision, is a 
June 2009 VA medication record.  This record indicates that the 
Veteran was prescribed medication related to the management of 
his bilateral knee condition.  What is more, an October 2004 VA 
primary care record reflects the Veteran's diagnosis with 
bilateral knee pain.  Thus, the evidence now show includes 
evidence relating to a previously unestablished necessary element 
of his claim (i.e. a currently diagnosed left and right knee 
condition).  The Board finds the newly submitted documents to be 
new and material evidence, within the meaning of 38 C.F.R. § 
3.156(a) and the service connection claims for right and left 
knee disorders are reopened.  

Earlier Effective Date Claim

The Veteran seeks to establish an effective date for his 
hypertension.  The current effective date of April 3, 2003 was 
assigned because of the RO determined that was the date the 
Veteran's application to reopen his previously denied service 
connection claim for hypertension was received.  In essence he 
contends that he is entitled to an earlier effective date because 
he was diagnosed with the condition in 1995.  See Veteran's Stmt. 
in Support of Claim, May 13, 2009.  

It is undisputed that in a December 1994 rating decision the RO 
denied the Veteran's claim of service connection for 
hypertension.  The Veteran did not perfect an appeal of this 
determination to the Board, and thus, the decision became final 
and the claim closed as of that date.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104, 20.302, 20.1103.  Accordingly, absent clear 
and unmistakable error in the December 1994 rating decision, 
which the Veteran does not allege, entitlement to an earlier 
effective date is not warranted on this basis.  Id.

In general the effective date of a grant of service connection is 
based upon a variety of factors, including the date of claim, the 
date entitlement is shown, and the finality of prior decisions.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

On April 3, 2003, the RO received the Veteran's application to 
reopen his service connection claim for hypertension.  Based on 
an unrelated June 2003 VA examination report and VA treatment 
records generated between October 1998 and June 2003, the RO 
issued a June 2003 rating decision, declining to reopen the 
Veteran's service connection claim for hypertension.  The Veteran 
filed a timely notice of disagreement (NOD) and perfected an 
appeal to the Board.  Relying on the evidence already of record, 
newly associated private and VA treatment records and the 
Veteran's December 2007 testimony, the Board, in a May 2008 
decision, reopened and granted the Veteran's service connection 
claim for hypertension, relying on VA treatment records dated in 
2004.  In September 2008, the RO implemented the Board's decision 
and assigned April 3, 2003, as the effective date of service 
connection.  

The date of entitlement to an award of service connection based 
upon the submission of new and material evidence is the date of 
receipt of the new claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q).  Thus, the earliest dated that 
can be assigned here is the date of claim, April 3, 2003.  Since 
that is the date assigned by the RO, the Board finds that a basis 
upon which to establish an earlier effective date has not been 
presented.

The Veteran asserts that an earlier effective date is warranted 
because he was diagnosed with hypertension, as early as 1995 and 
had elevated blood pressure readings in-service.  Even accepting 
the Veteran's position, it does not follow that because service 
connection is warranted that the effective date of service 
connection should be the day following service, the date he filed 
his original claim, or the date of his first post-service 
diagnosis of hypertension (i.e. approximately 1995), because 
doing so would render meaningless many of the provisions of 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held that 
pursuant to 38 C.F.R. § 3.400(q)(1)(ii), a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 
5110, and thus the earliest possible effective date of service 
connection for a reopened claim was the date the reopened claim 
was received.  Id. at 1332.

In sum, an effective date of an award of service connection is 
not based on the earliest medical evidence showing a causal 
connection or diagnosed condition, but on the date that the 
application upon which service connection was eventually awarded 
was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  Here, the record does not reflect that the Veteran did 
not file a formal or informal application to reopen a service 
connection claim, prior to April 3, 2003, and indeed, he does not 
contend otherwise.  As such, medical evidence alone is not 
sufficient to constitute an informal claim of service connection 
under 38 C.F.R. § 3.155.  See MacPhee v. Nicholson, 459 F.3d 1323 
(Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32 
(1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  The 
Board is bound by the applicable statutes and regulations, and as 
such, an effective date earlier than April 3, 2003, is not 
warranted.  


ORDER

New and material evidence has been received to reopen a service 
connection claim for a right eye disorder and the claim is 
granted to this extent.

New and material evidence has been received to reopen a service 
connection claim for a left eye disorder and the claim is granted 
to this extent.

New and material evidence has been received to reopen a service 
connection claim for a back disorder and the claim is granted to 
this extent.

New and material evidence has been received to reopen a service 
connection claim for a right knee disorder and the claim is 
granted to this extent.

New and material evidence has been received to reopen a service 
connection claim for a left knee disorder and the claim is 
granted to this extent.

The appeal for an effective date earlier than April 3, 2003, for 
the award of service connection for hypertension, is denied.  


REMAND

The Board observes that the Veteran receives regular VA 
treatment.  Pertinent records of his VA care, however, dated 
since July 2009, have not been associated with the claims folder.  
Further, he maintains that he began receiving VA treatment as 
early as 1994; nonetheless, aside from a May 1994 VA examination 
report, no VA treatment records, dated prior to October 1998, 
have been associated with the claims folder.  Moreover, multiple 
treatment records generated by private physicians and at private 
medical facilities have been made of record; however, only the 
few records selected by the Veteran have been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
For this reason, the claims must be remanded.

The Veteran was provided VA examinations, in November 2008, as 
part of the Board's remand of his service connection claims for a 
right shoulder disorder and right and left foot disorders, to 
include orthopedic and skin condition.  As to his right shoulder 
disorder, the Veteran has submitted an October 2009 private 
medical record prepared by Dr. C. Lazo documenting his diagnosis 
with right shoulder arthritis with an opinion, suggesting, albeit 
without clear medical reasoning or analysis, that this diagnosis 
is related to military service.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 300 (2008).  Given this submission and the 
addition of subsequent VA treatment records diagnosing right 
shoulder degenerative arthrosis, the Board finds that another 
examination is necessary to adjudicate this claim.  

As to his service connection claims for right and left foot 
disorders, both to include orthopedic and skin conditions, the VA 
examiner provided an inadequate opinion.  Significantly, based on 
the Veteran's account of bilateral foot pain and current 
examination findings, the VA examiner stated the findings were 
"consistent...with flexor tendinitis," but failed to provide any 
opinion addressing whether any such diagnosis was related to the 
Veteran's military service or any incident therein.  What is 
more, the examiner provided a conclusory opinion related to an 
October 2007 VA treatment record, reflecting the Veteran's 
diagnosis with mild bilateral plantar fibromatosis.  Id.  

Given the above and the September 2009 statement of a VA 
physician, the Board finds the November 2008 VA inadequate to 
properly evaluate the Veteran's respective service connection 
claims.  Thus, the Board must again remand these claims as to 
obtain sufficient medical examinations and opinions.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001).  

Having reopened the Veteran's service connection claims for (i) a 
right eye disorder, (ii) a left eye disorder, (iii) a low back 
disorder, (iv) a right knee disorder and (v) a left knee 
disorder, VA has a duty to assist the Veteran in the development 
of the claims, by conducting appropriate medical inquiry.  The 
Veteran provided competent sworn testimony at his December 2007 
hearing detailing the symptomatology of the aforementioned 
disorders and their relationship to specific in-service events.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is 
more competent evidence of record reflects currently diagnosed 
right eye, left eye, low back, right knee and left knee 
conditions.  In light of the foregoing, the Board finds that a 
remand for appropriate VA examinations is necessary to determine 
if the Veteran's claimed conditions were caused by, and/or 
related to, military service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran also seeks a higher initial rating.  In a December 
1994 rating decision, the RO denied the Veteran's service 
connection claim based on the findings of a May 1994 VA 
examination that noted elevated blood pressure readings but did 
not diagnose hypertension.  Subsequently, the Board, relying on 
VA treatment records generated after the 1994 rating decision, 
reopened and granted the Veteran service connection for 
hypertension and the RO, in a September 2008 rating decision 
implemented this decision, assigning a 10 percent disability 
evaluation; however, no relevant examination has been provided to 
the Veteran, since May 1994.  Stated differently, there is no 
adequate VA examination during this appeal addressing the 
severity of the Veteran's hypertension.  As such, the Board is 
without discretion and must remand this claim to afford him an 
appropriate VA examination.  See U.S.C.A. § 5103A(d).  

Finally, a June 2007 rating decision denied the Veteran's service 
connection claims for (i) diabetes mellitus, type II, to include 
as secondary to hypertension; (ii) a left shoulder disorder, to 
include degenerative arthritis; (iii) insomnia; (iv) 
gastroesophageal reflux disease (GERD); (v) a chronic fatigue 
disorder; and (vi) a headache disorder.  In a statement, received 
by VA in June 2008, the Veteran expressed disagreement with the 
denial of these claims.  As the submission was received within 
one-year of the June 2007 rating decision, the Board accepts this 
submission as a timely notice of disagreement (NOD).  See 
38 C.F.R. § 20.201 (2010).  To date, however, the RO has not 
issued the Veteran a Statement of the Case (SOC) with respect to 
aforementioned claims.  Under these circumstances, the Board has 
no discretion and is obliged to remand the claims to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Veteran has properly perfected an appeal with respect to a 
service connection claim for a right shoulder disorder and the 
Board retains jurisdiction over this claim; however, this claim 
is inextricably intertwined with the service connection claim for 
diabetes mellitus, type II, to include as secondary to 
hypertension, which is being remanded for the issuance of an SOC.  
Significantly, the November 2008 VA orthopedic examiner opined 
that the Veteran's right shoulder disability was related to his 
diabetes mellitus, type II.  The service connection claim for 
diabetes mellitus, type II, to include consideration as secondary 
to hypertension, is in appellate status but has not been 
perfected for appellate review; nonetheless, the outcome of this 
claim may have a bearing on the Veteran's service connection 
claim for a right shoulder disorder.  The appropriate remedy, 
given the present fact situation, is to remand the right shoulder 
service connection claim, pending the appropriate development, 
adjudication and/or perfection for Board review of the 
inextricably intertwined claim.  Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should contact the Veteran, to 
ascertain any private physician(s) and/or 
facility(ies) where he received any post-
service eye, low back, right or left knee, 
right shoulder, right or left foot and 
hypertension treatment(s).  Thereafter, the 
RO should undertake all appropriate efforts 
to attempt to obtain any indicated records.  
All development efforts should be 
associated with the claims file.   

2.  The RO must obtain all of the Veteran's 
outstanding eye, low back, right or left 
knee, right shoulder, and right or left foot 
VA treatment and/or hospitalization records, 
at the VA Medical Centers, in Gainesville, 
Florida, Jacksonville, Florida and Corpus 
Christi, Texas, dated (i) prior to 1998 and 
(ii) since July 2008.  The RO must also 
obtain, from the same VA Medical Centers, the 
records of the Veteran's treatment for 
hypertension since April 2003.  Any negative 
response should be in writing, and 
associated with the claims folder.  

3.  After associating all outstanding 
records with the claims folder, schedule 
the Veteran for appropriate VA examinations 
to determine the nature, extent, onset and 
etiology of any (i) eye, (ii) low back, (iii) 
bilateral knee and (iv) bilateral foot 
disorders.  The claims folder must be made 
available to and reviewed by the respective 
examiners.  The examiners should record the 
full history of the respectively claimed 
disability, including the Veteran's account 
of symptomatology.  

The examiners should diagnose all current 
left and right eye, low back, left and right 
knee and right shoulder disabilities, if any 
are present.  The appropriate examiner should 
also diagnose all orthopedic and skin 
disabilities, if any are present, of the 
Veteran's right and left foot.  Then the 
respective examiners must state if it is at 
least as likely as not that any diagnosed 
condition(s) (a) is related to the Veteran's 
military service, to include trauma from an 
air hook and from a motor vehicle accident; 
(b) had its onset in-service; and (c) is 
related to any service connected disorder, to 
include hypertension.  

In providing the requested opinions, the 
respective examiners must acknowledge and 
discuss the Veteran's report of continuity of 
symptomatology since separation and pertinent 
post-service medical evidence.  

All necessary test and/or studies should be 
conducted and reported in detail in the 
provided examination report.  All findings 
and conclusions should be set forth in a 
legible report.

4.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for appropriate 
VA examinations to determine the nature, 
extent, onset and etiology of any right 
shoulder disorder.  The claims folder must be 
made available to, and reviewed by, the 
examiner, with such review noted in the 
provided examination report.  The examiner 
should record the full history of the claimed 
right shoulder disability, including the 
Veteran's account of symptomatology.  

The examiner should diagnose any current 
right shoulder disability(ies), if any is 
present.  Then the examiner must state if it 
is at least as likely as not that any 
diagnosed condition(s) (a) is related to the 
Veteran's military service, to include trauma 
from an air hook and from a motor vehicle 
accident; (b) had its onset in-service; and 
(c) is related to any service connected 
disorder, to include hypertension.  

The examiner should also state if it is at 
least as likely as not that the Veteran's 
hypertension caused and/or aggravated his 
diabetes mellitus, type II.  If so, the 
examiner should state if it is at least as 
likely as not that the Veteran's diabetes 
mellitus, type II, caused and/or aggravated 
any right shoulder disability.  

In providing the requested opinions, the 
examiner must acknowledge and discuss (i) the 
Veteran's report of continuity of 
symptomatology since separation; (ii) the 
November 2008 VA orthopedic examination of 
the Veteran's right shoulder; and any other 
medical evidence the examiner deems 
pertinent.  

All necessary test and/or studies should be 
conducted and reported in detail in the 
provided examination report.  All findings 
and conclusions should be set forth in a 
legible report.

5.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and severity of his 
hypertension.  The claims file should be made 
available and reviewed by the examiner.  The 
examiner should state if the Veteran requires 
continuous medication for control, indicate 
his blood pressure readings, and state 
whether the Veteran has a history of 
diastolic pressure readings of 100 or more.  
The examiner should also note any conditions 
that are caused, and/or aggravated, by his 
hypertension, if any, including information 
concerning the nature and severity of any 
such condition(s).  

The examiner is requested to provide a 
complete rationale for his or her findings, 
which should be set forth in a legible 
report.

7.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

8.  The RO must issue a Statement of the Case 
(SOC) with respect to the Veteran's service 
connection claims for (i) diabetes mellitus, 
type II, to include as secondary to 
hypertension; (ii) a left shoulder disorder, 
to include degenerative arthritis; (iii) 
insomnia; (iv) gastroesophageal reflux 
disease (GERD); (v) a chronic fatigue 
disorder; and (vi) a headache disorder, to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on these issues.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


